Citation Nr: 1208197	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-12 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an asbestos related pulmonary disorder.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1960 to July 1962.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in St. Louis, Missouri.  The case comes to the Board from the RO in Pittsburgh, Pennsylvania.

The issues of entitlement to service connection for an asbestos related pulmonary disorder and for right ear hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's left ear hearing loss at least as likely as not onset during his military service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board considered the regulations pertaining to the VA's statutory duty to assist the Veteran with the development of facts pertinent to his claim.  Given the favorable action taken herein below on the issue decided herein, the Board finds that no further assistance in developing the facts pertinent to that claim is required at this time.  Further development required for the Veteran's other claims is addressed in the remand portion of this decision.

 Service connection

The Veteran contends that he has bilateral hearing loss that is related to his military service.  However, only service connection for hearing loss in the left ear is addressed here.

Service connection may be granted for a disability resulting from disease or injury that was incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For the purpose of applying the laws administered by the VA hearing impairment is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these thresholds are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

In this case, an audiogram was not administered at the Veteran's entrance examination in July 1960.  Whispered voice testing was 15 out of 15 and no hearing defect was noted.  Therefore, the Veteran is presumed to have had normal hearing at entry into service.

The Veteran's separation examination in May 1962 noted that he had defective hearing in his left ear.  

The Veteran was administered an audiogram at his May 1962 separation examination.  Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). Since the Veteran's separation examination took place prior to 1967 the audiogram results must be converted from ASA units to ISO-ANSI units.  When this conversion is applied, the Veteran's pure tone threshold, in decibels, in his left ear was 25 at 500 Hertz, 25 at 1000 Hertz, 40 at 2000 Hertz, 35 at 3000 Hertz, 25 at 4000 Hertz, and 15 at 6000 Hertz.

The Veteran had an audiogram in connection with his January 2007 VA audiological evaluation.  Pure tone thresholds, in decibels, in the left ear were as follows:  35 at 500 Hertz, 30 at 1000 Hertz, 70 at 2000 Hertz, 70 at 3000 Hertz, and 65 at 4000 Hertz, with an average decibel loss of 58.75.  Speech recognition in the left ear was 80 percent.  The diagnosis was a mild sloping to severe sensorineural hearing loss.  The Veteran contended that he was exposed to noise from turbine fans in ships' boiler rooms in service. 

The VA examiner did not express an opinion about the etiology of the Veteran's hearing loss.

The evidence shows that the Veteran's hearing loss in the left ear had its onset during his military service.  Defective hearing in the left ear was expressly noted on the Veteran's separation examination.  Current examination findings show that the Veteran still has a hearing loss disability in his left ear.  Therefore, it is at least as likely as not that the Veteran's hearing loss is related to his military service.

ORDER

Service connection for left ear hearing loss is granted.  


REMAND

Although hearing loss in the Veteran's left ear was shown to be directly related to his military service, it is less clear whether hearing loss in the right ear is related to service.  No specific hearing problems involving the right ear were noted at the Veteran's May 1962 separation examination.  Converted to ISO-ANSI units, pure tone thresholds in the right ear at the time of the separation examination in May 1962 were 15 at 500 Hertz, 15 at 1000 Hertz, 20 at 2000 Hertz, 25 at 3000 Hertz, 20 at 4000 Hertz, and 15 at 6000 Hertz.  While this is not clearly indicative of a hearing loss disability for VA purposes, it is unclear whether it represents normal hearing or may suggest beginning hearing loss.  Furthermore, the Veteran has alleged exposure to loud noise in service.  While the Veteran was afforded a VA examination in January 2007, the examiner failed to provide an opinion as to the etiology of the Veteran's hearing loss.  It is noted that a private examiner has noted bilateral hearing loss related to service, but no medical basis or reasoning was provided upon which to make a decision.  The Veteran should be afforded a new VA examination with an opinion as to whether the Veteran's hearing loss in the right ear is related to his military service.

With regard to the Veteran's claim for an asbestos related lung disease, the RO determined that based on the Veteran's military occupational specialty (MOS) exposure to asbestos was probable.  The Veteran submitted a note from Dr. E.N. who opined that the Veteran had asbestosis that is related to his military service.  However, no documentation supporting the diagnosis of asbestosis was submitted and Dr. E.N.'s opinion was based solely on the history given by the Veteran of asbestos exposure in service with no exposure thereafter.  The Veteran should be afforded a VA examination to determine whether the Veteran has asbestosis or any other asbestos related pulmonary disorder, and, if so, whether such disorder is related to his military service.  Moreover, with the exception of the one note from Dr. E.N., the Veteran's private treatment records surrounding his supposed diagnosis of asbestosis are not of record, and these should be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a new VA audiological evaluation to determine the etiology of the Veteran's right ear hearing loss.  The examiner must take note of the ASA to ISO-ANSI converted pure tone thresholds at separation, which in this case are 15 at 500 Hertz, 15 at 1000 Hertz, 20 at 2000 Hertz, 25 at 3000 Hertz, 20 at 4000 Hertz, and 15 at 6000 Hertz.  The examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that the Veteran's right ear hearing loss is related to his military service, including exposure to noise from turbine fans.  It should be indicated whether these findings represent the early onset of progressive hearing loss which might manifest later.  The examiner should provide a complete rationale for his or her opinion.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case.  If there is other identifiable etiology of hearing loss in the right ear, that should be set forth.

2.  The Veteran should be contacted and requested to identify all treatment that he received for asbestosis or any other pulmonary disorder.  All identified treatment records should be obtained, to the extent that the Veteran provides the required releases in the case of private treatment records.  The Veteran should specifically be requested to provide a release for his records from Dr. E.N.  VA treatment records should also be obtained, if applicable.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

3.  The Veteran should be afforded a VA pulmonary examination to determine the nature and etiology of any diagnosed pulmonary disorder.  The examiner should be instructed that the Veteran had probable exposure to asbestos in service.  If asbestosis or another pulmonary disorder is diagnosed, then the examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent likely) that such disorder was caused or aggravated by the Veteran's military service, including exposure to asbestos.  The examiner should provide a complete rationale for the conclusions expressed.  If the examiner is unable to provide the requested opinion without resort to undue speculation, then he or she should explain why this is the case.

4.  After completion of the above development, the Veteran's claims should be re-adjudicated.  If the determinations remain unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


